NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHRISTOPHER DAVID KROHE,                         No. 17-17259

                Plaintiff-Appellant,             D.C. Nos.
                                                 1:17-cv-00878-DAD-MJS
 v.                                              1:17-cv-00881-DAD-MJS
                                                 1:17-cv-00885-DAD-MJS
ZANDRA STEINHARDT,                               1:17-cv-00889-DAD-MJS

                Defendant-Appellee.
                                                 MEMORANDUM*

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Christopher David Krohe appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action arising from a contract

dispute. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Rundgren v. Wash. Mut. Bank, FA, 760 F.3d 1056, 1060 (9th Cir. 2014). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Krohe’s action for lack of subject

matter jurisdiction because Krohe failed to allege a federal question or jurisdiction

based on diversity of citizenship. See 28 U.S.C. § 1331 (conferring jurisdiction on

district courts in “civil actions arising under the Constitution, laws, or treaties of

the United States”); 28 U.S.C. § 1332(a)(1) (conferring jurisdiction on district

courts where the plaintiff alleges that the parties are completely diverse and the

amount in controversy exceeds $75,000); Fed. R. Civ. P. 8(a) (complaint must

contain a “short and plain statement” of the grounds for the court’s jurisdiction).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     17-17259